O’Gorman, J.
This is a motion on the part of the defendant, who has answered in the action for security for costs under section 8268, etc., of the Code of Civil Procedure. This is an action on a written agreement, executed in Pennsylvania, and, under the laws of that state, entitled to be regarded as an instrument under seal. Whether it should' be so regarded for the purposes of this action, and whether the action is or is not barred by the statute of limitations, will probably be the main issues to be tried. The granting the defendant’s motion is within the discretion of the court, and in this case the motion should, in my opinion, be denied. Todd v. Marsily, 7 N. Y. St. Rep. 872; Churchman v. Merritt, 15 Civil Proc. R. 245, 2 N. Y. Supp. 843; Stevenson v. Railroad Co., 1 N. Y. Supp. 670.